  tz//hIYe a
           Caser
               v'rtlex-.z y w> Document
               1:20-cv-25284-JEM    tz 1 Entered
                                         r ? on ,. Docket 12/29/2020
                                                 FLSD         ylu n:yPage
                                                                       ?g1 of 3nc,                                                                                                     .
                                                                                                                                      Le alMall
                                                                     .       .                                                         Rqt<< .''' ''                   '
                                                                                                                                      h


                                                                                                         .
                                                                                                                                              21D j       tAE.Nobt.E  .
                                                                                                                                                       usq . j
                                               ,
                                                                                                                                               C.I. 0 rb. G.-MiAMi
                                                                 &J . .                      z '.                .            .
                                                                                                                                  '
                                                                                                                                               e
                                                                                                                                      .                '                              j'
                                                    <'                                          q

                                                                                                                                              &
                                                                             l



                                                             ,   .                   D P-r
                                                                                     .           A-          G                    Z           t&'
                                                         )k-0' jhq-.-


                                                                 .                                                                .                .                              E
                                                                                                      l
                                                                                                    J VE
                                                                                                     .
                                                                                                        (    .
                                                                                                                     - -    m A /%te-                         I/J
          rl       '' !              /M T-kYh .?'- G     -V. X . /è. - Jk'flz
      a. e tc- k bgth k..J e, l s-'                   nî           / j>î- ./o ((
           a           V a /)       /ht 4                   .J            >
             s-n . /)3       .ft'jk K //nno       f)'è QL.      J1J     n,a ../- c'
        pqJ'o /v= zn(?-k-- 4: m ./ ...
                                         #      V          /-          $ & ...
                 f; C                t8 yu               fjd f                           R          C)                                    .D       y t Cx     - -   L.&px-zy
              n J-           ,-V .+               n d f-<1-       - saj' '' a ' ( -
             1 k-- a (.coa ,; J-. C/.-/ ah &k)1ytz-- b/.a (.h- tyt)zt
         r-Y) o c-v#/-; O nf 'Z                               o5    /.3 '(        cay.-,
                                                                                       '
            z(.16-ç?.-. + .- J/p * .        ,.$--55 w .c..- o
                                               -
                                                                           p.m t?un .
                      Ltytt-. ..;, Qk..( b./. I'h êq m l
                         '
                                                                     xc    -e,q to
            t        .
                        t
                        l. tp ,'e- /'-,. /û-. yyyjo y y
                                 .

                                               .
                                                                            uj *
                                                                               ..
                                                                                x.
                                                                                 ;j
                                                                                  .0.. j,y
                                                                                         qjpu.
                                                                                             .-                                                                           w
                                                                                                                                                                                           '


        ,& .                    ap-t'c/aw : /t. /-o .
                                                    -
                                                           s sfn e..c J 'gb&.;.ç; 4, w (                                                  -


             $(/*t .' /-)q-:j           s- &. e ù ? . X '4 /-- aaz&- z.-i-, c .cz#,z'--
                                                         .
  '
        ta.tu -fyv -.    se .-c/k!J.o,-t.- - j&T - -/$/ -/-      z)Js- x            -
                                           2.oôr o,ê- -1'
                                          (-
                                                                                             Q of- ;a>AMe- 'tzz/ k
                                                                                                                 'n 'ptc,)44''-
         .
             ,   4,               a.
                                   #-. y'rl?.4 /y) f                                4t.       'c '                         zaz tc- 4-A .
                                                                                                                                       -. azp/>-- sk .f---
             e4krn-t-/,.- & 1f/ tootc r.#.q.Jon lo,'- ssf'
                                                         cs G ot' zoa/-       ' z;v
             rsç (k        'ob      S-.Q -,1,42.    T ?1 J- Lookz- ?a,.4--'5' J .'-
      Lz)o /'
            a- a.?-                                c n JJ co u                           z          $ .2                   p.z ff                          k..k'e.- )         ,
        Lob&. J.V -/'       L 'oE, /.
                                    3,3.n d.- t- L-fbi 21,/-3 &       2) J-
        C.4 & ,/7A t4 /''a .-eie ' T lov. .> g4x                a ./.s.      t(sv gs5 er.
        /kc-ézpp,tc?t'
                     x     /t-, LcnJ ; ,(te 3. &R / s.           :Qp4yrn &tezk- . i-colv--'
        XV        ;)- c (-P-. Jzp cw 4 V /h .tz'. . . z)f,I- ' t-zU-i/,g-- 'tï      î /-
            &/ c- r.v#-- ' A #-- C'         ln tpn ifat.               qC'
                                                                         A1oc k . & eo'
             )g,-/...h
             ..      o .. p- .ut/(. :.y,;.t.jk y         wjnu y, g jtt .gj             s' - . j -
            D42-'t(!:
                    t-.
                     -
                      -..'
                         -'% /-- C-; c,/)-'.ct. --1
                                                  .'
                                                   4a -k         ,z
                                                                  ;uZ&sz
                                                                       Q-. zkt/.  k..
                                                                                    - y'    ,
                                                                                            w;-,
                                                                                               ','-
''''-
        v oS
         '
         N A
           .   Atzkxz'- '
                 ,        1.k k'
                               A-,.t- l-. L c)$-,e,+.   'c)&?- -N-c,- -p-/.-,,..-/54-.:3-,
                                                       . .....V.         .   . ..
                                                                                         $'
                                                                                          7t,ra -$ .s.-s-W                                                                                     -
                                 -. . .                      .
                                   Case 1:20-cv-25284-JEM Document 1 Entered on FLSD Docket 12/29/2020 Page 2 of 3

                                            V       .
                                                                            y u ;s            uuyj.o                 yo)                  j             j y. m (y .                                                     ykg p.-
     hV'                           V . W ZD/
                                           eAlJ.XV                                            Jx . Q.                             #'-                   />d) .
                                   'e' V                          . q V &U                    m ér e-                V#                            g) C,*r-''tS J% #k/-/'J)X
                         g' ,                                     V .tl ./ & .                  g                '
                                                                                                                 ;            pxF                  Qyu y                                  g &Y y
                                                                                                                                                                                               a     g V;
    j,t5c                                                   1-a
                                                              u.              pzzaZ.J.          ,m f4m f                              a.                ,'g jpg                            sso z.- zkj-                         w


6oö /                                      t?0                          Jzr lL- u t-                    zllg              l-ezuN-'.
                                                                                                                                                                                          J-                    -
                               -
                                           Q v t 4cc                                      ô                              t cxp-- -
                                                            -
                                                                      r'k3                    =. fvbv..
                                                                                                      q- k4k
                                                                                                           xz                                            .m îJ' e..
                                                                                                                                                                  co kœt$-,,
    0.0                  I.4  ..                        J>o -                  K1                       /1l          i                             ix-.-                      o J fl- (:5 - c 11.7
            '
                :              Jz- '0.4.- .-% o.l ft-zz-((.                                                           /:e ct ..Ts- . z , t. a.
                                                                                                                                             -t..-. '
                                                                                                                                                    ,A.h,-
        ' lo .,', k.x g.+ /e '' &. é&',J zuoz.u z.
            .
                                                .
                                                        '
                                                            - /.       ' k- .#.
         ro- /% .v.F. an + / z.cloe.- z-tw- /     osb-và /4 gz,y z?/, ..t z                                                                                        .-


         zccy,.ena.za... t24 .#=.( . / .y. . .$-i I-e. trn.o + zx-t- .1. (c,,
                                                                            .                                                                                                                                                           -


                Jt-4%- /0&1- -                                                         î'           ,t               Uu-xcf                .
                                                                                                                                                        h k@ ,
                                                                                                                                                             J'-
                                                                                                                                                               '' ).zl. A
                                                                                                                                                                   *    -.'tt.-i.t
     t)Jp 5- c'  -uzo,       &.;'Y t k&kgzr+ !ly .' ktxoz.- s..(. dm l/zv.kox-qk;;-
     cxogï$%t.
             ,1x-'4aoy-z.r- rtzzk -Loo /as- x ;- -Q/ ./.
                                                       . J.-/.Sp,t-t!/-z. >à-t.z.t.
       *(
        -&&.-- zv ' o.' ('(?q-., 1 4 u--- z- kz- .c. .
        w
                                                                          o . .'  .
                                                                                                                                                    .
                                                                                                                                                                              .       '                                     .               --
                                                                                                                              .


            / ck- .
                  s ipl                                                       .        ok-                                . J-                          c&-                       o .r' o .1t                                       .


            57'g)   S't/3                                       ...
                                                                                      .         M.K %>                    4                                                           'tz.d- / tsfyklw-.-
                                                                                                                                                                                      '
                                                                                                                                                                                                                        ,


                         ,/ j ,,.t.ac,LJ.z-                                           # .V. . f'n: .#                                 zx-uz-c-. / - ltko -?z'- wu
                                                                                                                                                                '.#--
        /'' l4 ,s                                               ppu c         i-oa kps- al                            f.-tt>u l y,                                     u t .t,',:o .svq,.
                                                                                                                                                                                        '
                                                                                                                                                                                        t.
     k-o'n s.- p . '# .4-- Ioopz- zt m tztpya ' yc fip't ,,Jat'
     ,&kco / ï l     k'
                      .cS (y     ,/bçJ'--c-ot.z z?x        Loo kz-, l-tzpi-
                                                                          '-.
     44- /' 2 z/+ '+4te.-- &     b pvla l%hz.c , 2-zv,k.- zk'f' 'irtof-
.
     m t.;'r',pa' , - / 2c. .. 4--(, ''tzis,
                                   .
                                            .
                                                     -ksyxt. èt. bv     -                                                                                      .
                                                                                                                                                                                          ..-
                                                                                                                                                                                                           ..
                                                                                                                                                                                                                    .

        IAA:2a(t, ''-                                                 o kf&(                  4p'C...+   .
                                                                                                                                                               A t-q--                                 >-'              ,




Lo l.tJ
'
                      , -%., q ' ' -.t- Lo
                          ,            .             m.r. o ' o --?- -GQ )&t      .C ,
-'
        k'-..d * '65 /- lt?k kq.--
                    ..
                                       k''.    pvc.1-.-J-zvo/::- Z..ï-- e c-.. -&A 3x..             .        .

              & t<.-       j'Yt: /)-(-      (o,z-szn z-.e-       t >,ez-     lG 5.x.--
-
    '
             t-.,ta(. c ,tg t.p- epz s.m mzn u-<- .-e %- /-s            t      ., .
-
                w                          (sJ ktf
                                                 p.               -               y p . .-.
                                                                                                                                  .                     y                     ,. . j                                    s
-
            yxvooc -k'-- .4xo 4- ïhRqoram t-u- v'non                                                                                           î                   '' G L ï PpbslL 2
-
                         JJn kà-t rt ,   fxA %                                                  j                                     .
                                                                                                                                                         '             t7Lï
-
                > .                             px,                          '.o z-cct..            b-,fx-                                ' w i to >-J                                                                  w,
t                                                   D                       5/04                    vc               -.
                                                                                                                      1--7                     s-t-kr-f.t .1.-                                         '%%                                       -k''/
                '                           C LD                             rw Q '-U                   &--              WO                                                                                UWZ                                   '
                                                                                                                                                                                                              cy

                .                                  $n     Vp    ' Vôn fv ô e,                                                                                                                                   ï
                                                htxï A47W î b
                                                            ' '/Y4 '                                     ,       -                -   -   -    .             . -       .- -   -   .       ..       -   -                    - - - -
Case 1:20-cv-25284-JEM Document 1 Entered on FLSD Docket 12/29/2020 Page 3 of 3

                                                                                     -'

                                                                                          h-h.-            ,
                                                                                                           k
                                                                                                           :
                                                                                                           (
                                                                                                           y
                                                                                                           E
                                                                                                           :7
                                                                                                            h
                                                                                                            :
                                                                                                            ,
                                                                                                            ....-
                                                                                                                '
                                                                                                                :
                                                                                                                r
                                                                                                                (
                                                                                                                q
                                                                                                                g
                                                                                                                jj
                                                                                                                 (
                                                                                                                 q
                                                                                                                 g
                                                                                                                 jy
                                                                                                                  ;
                                                                                                                  ,
                                                                                                                                   czr
                                                                                     %
                                                                                     7         >


                                                                                     t
                                                                                     (- oo
                                                                                                               y0
                                                                                                                %.'
                                                                                               kr U
                                                                                               .- -

                                                                                                  %
                                                                                                    '.
                                          o
                                          o o x
                                                  m                                  7                 '            /
                                          .
                                              :j
                                              .s                                     m                         ''vh j
                                           *
                                           O      u              <l                            '
                                                                                                                (1
                                                                                                                 51:1 *ç
                                                                                                                       4                                    .

                                                                                                               n'r
                                                                                                               t                       U
                                                  =
                                                                  1
                                                                      .              V
                                                                                     2
                                                                                     d          m '            '
                                                                                                               j-. ..
                                                                                                               .   >
                                                                                                                                              .
                                                                                                                                                   -

                                                                                                                                                   .z.




                                                                                     m V o
                                                                                         --' >
                                                                                             .                                          .




                                  '
                                  d                                                       7-   tZ
                                                                                                L
                  E
                  œ                                         .-
                                                                 z    >-           eâ a
                  Y Q.                m                               'V            yy -                                                    ...
                  m œ                                                           -- yo = . p
                  O               g
                                  '-
                                                      & : rV                              e y *
                                                                                           .
                                                                                                   u   ,
                                                                                                                                         .


                  < œ             -                       Y-
                  m                                   co
                                                      m                                   o' -a y sn
                                                                                                   ..
                                                                                                    -
                                                                                                    ,
                  D                   '

                                          V                                                     z
                                          (-'                         4w.                                          >
                                                                                                                   -s'
                  X
                  m                           %
                                                                          '
                                                                                                1
                                                                                                N. x
                                                                                                                                              (.-.
                                                                                                                                              ..


                  O                   4
                                      :
                                      (
                                      )j
                                       ,
                                       /,
                                        .-
                                         .
                                         :
                                         2
                                         0, .
                                            :
                                            y
                                            g
                                            .
                                            g
                                            .
                                            k;
                                             2
                                             .
                                             y
                                             r
                                             .
                                             y
                                             :;
                                              -
                                              ,                            ,
                                                                                                                    j
                                                                                                                    ,
                                                                                                                    h
                                                                                                                    -
                                                                                                                    :
                                                                                                                    o
                                                                                                                     ;
                                                                                                                     j.
                                                                                                                      -
                                                                                                                      .
                                                                                                                      ,
                                                                                                                      t
                                                                                                                      -
                                                                                                                      ...- .'  . .                     -,
                  m                   j
                                      l
                                      tt
                                       jl
                                        jj
                                         y
                                         ll
                                         j'j,
                                            y
                                            j
                                            ,
                                            y
                                            .
                                            y
                                            ,j
                                             ,
                                             $
                                             y
                                             .
                                             j
                                             ,j
                                                                                                                    .



                                                                                                                       jjjjq-
                                                            .,
                                                             .                                                      ..                        ..
                                                                                                                           .       .y
                                                                                                                                    .
                                                             y
                                                                               .,.                                      yyyyyy
                                                                                                                        .    ,.    ,   y,j
                                                                                                                                       ,, ,
                                      -   -           -                                                                                                ,y



                  m                   W           -
                                                      . .


                                                      .
                                                            .. t?
                                                               km                                                   xr
                                                                                                                    s
                                                                                                                    x ?
                                                                                                                      uXg
                                                                                                                        '
                  c                   X '>c:z-                                                                       e >,,'
                                                                                                                          ,,                       ,



                      (:7                         tr                                                                              t+ + ,s.
                  = m                                 = -.                                                         4.> .:t:.
              '
               (i.
                  * o
                  = ro
                   -il-   ,
                              0
                                                  v)'
                                                    .
                                                    o ..                                                           k,;l:
                                                                                                                       ;,,x .
                 K o
                      o
                                                  Fv,o '                                                           r.,
                                                                                                                     ''> --
                                                                                                                          >..
                                                      $k
                                                       : ---z .
                                                       '                   J
                                                                                                                   * t,Y;              G
                                                                                                                                       -' '
                                                                                '
                                                                                                           !&                                           .   i
                                                                      No                                   jx             :                             -k
                                                                                                                                                         ,

                                                                                                           1                                            !(y
                                                                                                                                        .; t.
                                                                                                                          -t
                                                                                                                           ,...
                                                                                                                              !V
                                                                                                                               a
                                                                                                                               ,
                                                                                                                               'y
                                                                                                                               -

                                                                                                                                -.
